CADWALADER. District Judge.
I have no doubt that the order will meet the real justice of this case. I should have been satisfied with an order either way, either allowing or refusing the application; but, upon the general reasons of the administration of justice. I should have been better satisfied, though I do not intend to dissent from the order made, with suspending this order until the final hearing. The precedent will be a dangerous and an embarrassing one. Still it does meet the justice of the ease, and as the application was finally put entirely upon the pleadings, upon the bill aud answer, with*615out the affidavits or depositions that were originally exhibited, it is sufficiently within the precedent of Askew v. Odenheimer and the, Mary land Case, which seems to be the. only other authority, for me not to dissent from an order which I think meets the justice of the case.
The following order was then ordered by THE COURT to be entered:
And now, April 27, 1878, upon motion of complainant’s counsel, and after argument by counsel, it is ordered that the sum of $11,000 be paid into the registry of the court on or before the 28th day of May, 1878, by the defendant, Edward Kellogg, to abide the final decree of the court in this cause.
NOTÉ. The sum of $11,000, ordered to be paid into .court was obtained by deducting $1,500 (the balance the defendant alleged to be due him by the company on an account stated) from the aggregate of the two items of $7,000 and $5,500 claimed for prospective salary and commissions.